     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 1 of 42



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
LEAH BASSETT,                       )
                                    )
                     Plaintiff,     )
                                    )
          v.                        )
                                    )          Civil Action
MONICA JENSEN, JON BLITT,           )          No. 18-10576-PBS
MILE HIGH DISTRIBUTION, INC.,       )
JOSHUA SPAFFORD, APRIL CARTER,      )
GAMMA ENTERTAINMENT, WILLIAM GRAY, )
and FIORE J. BARBINI,               )
                                    )
                     Defendants.    )
___________________________________)

                        MEMORANDUM AND ORDER

                             May 11, 2020

Saris, D.J.

                             INTRODUCTION

     Plaintiff Leah Bassett rented her Martha’s Vineyard home to

Defendant Joshua Spafford for personal residential purposes.

Unbeknownst to Bassett, the property was then used as a set for

pornographic videos and photographs, as well as housing for cast

and crewmembers.

     In March 2018, Bassett filed this suit alleging ten counts:

(I) breach of contract, (II) trespass, (III) negligence, (IV)

violations of Chapter 93A, (V) civil conspiracy, (VI) civil

fraud, (VII) infliction of emotional distress, (VIII)

interference with advantageous business relations, (IX)



                                   1
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 2 of 42



copyright infringement, and (X) civil RICO violations. An

eleventh count of (XI) defamation was added in May 2018.

     Three defendants — Monica Jensen, Jon Blitt and Mile High

Distribution, LLC (collectively, “Defendants” 1) — have moved for

summary judgment on all claims. Bassett cross-moved for summary

judgment on four counts — Chapter 93A, civil conspiracy,

infliction of emotional distress, and copyright infringement.

     After hearing, the Court ALLOWS IN PART (Counts I, II, III,

VI, X, XI) and DENIES IN PART (Counts IV, V, VII, and VIII)

Defendants’ motion for summary judgment (Docket No. 86). The

Court defers ruling on Count IX pending Plaintiff’s submission

within 45 days of an analysis of all appearances of her

copyrighted works in Defendants’ films. The Court also DENIES

Bassett’s motion for partial summary judgment as to Counts IV,

V, and VII (Docket No. 99) and defers ruling as to Count IX.

                         FACTUAL BACKGROUND

     The parties have filed cross-motions for summary judgment.

With respect to Defendants’ motion, the following facts are

presented in the light most favorable to the Plaintiff, unless

otherwise noted.




     1 Although Bassett named additional defendants in this
action, including Spafford, no other defendant remaining in the
case has entered an appearance.


                                   2
        Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 3 of 42



  I.      Lease Agreement

       In October 2014, Leah Bassett signed an agreement with

Joshua Spafford to lease her Martha’s Vineyard residence from

October 4, 2014 until May 15, 2015. The lease was “for use as a

personal residence, excluding all other uses.” Dkt. 89-1 at 2.

The lease also provided that the residence was to be “used and

occupied only by the members of the Tenant’s family.” Id. The

lease prohibited Spafford from assigning or subletting the

property without prior consent. Although Bassett would be out of

the country for the term of her lease, several members of her

family lived on the same private road as her property and

periodically assisted Spafford with tasks like clearing snow

from the driveway.

  II.     Use of Bassett’s Property

       Spafford had come to Martha’s Vineyard to work as a still

photographer and camera man for Monica Jensen, an adult film

director with the professional pseudonym of Nica Noelle. Jensen

was directing pornographic films for distribution by Mile High

Distribution, Inc. (“Mile High”), a Quebec-based adult film

distribution company.

       Spafford initially rented Bassett’s house for his own

residential purposes, believing that filming would take place at

other locations on the island. However, Jensen soon pressured

him to use Bassett’s residence as both a filming location and as


                                      3
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 4 of 42



housing for cast and crew. Jensen promised to cover the

property’s rental costs and threatened to fire Spafford if he

did not agree.

     According to Defendants, Bassett’s home and household items

appear in scenes from nine films that were distributed by Mile

High, as well as still images accompanying five other films.

Scenes showing Bassett’s home also appear in two compilation

titles that were distributed by Mile High. Bassett asserts that

she has found twenty-one films featuring scenes or stills from

her house. In addition, cast members took promotional photos at

the property that they posted on their own social media

accounts.

     The extent of Jon Blitt’s role in Mile High during this

period and his involvement with Jensen’s projects is disputed.

Blitt asserts he was helping to run Mile High on behalf of his

father, who was ill, but was not an employee and had no direct

involvement in Jensen’s activities on Martha’s Vineyard. Bassett

claims Blitt held a managerial position at Mile High, where he

developed and then directly oversaw two “brands” of pornographic

films, titled “Icon Male” and “Transsensual,” which included the

films directed by Jensen on Martha’s Vineyard.

  III. Breaking of Lease

     On March 15, 2015, over five months into the lease,

Spafford sent Bassett an email that he had been “let go from


                                   4
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 5 of 42



[his] job” and would be “completely unable to finish [his]

payments on [the] lease from March to the end (May).” Dkt. 89-2

at 2. He wrote that the house was “in good condition” but that

there were clothes, photography gear, and bags of garbage left

behind. Id. He also wrote that he had disabled all the carbon

monoxide alarms when they went off in the middle of the night,

including one alarm in Bassett’s locked master closet.

     The next day, on March 16, 2015, Bassett’s mother went to

check on the property. She saw “strangers, not authorized

guests, unpacking their luggage.” Dkt. 89-3 at 2. Bassett’s

mother then encountered Jensen, who said she was subletting the

property. Soon after, Jensen spoke with Bassett by phone and

said she had paid Spafford for the February and March rent.

Jensen offered to take over the lease for the remaining months.

At this time, Bassett did not know Jensen was an adult film

director or that her residence had been used as an adult film

set. On March 20, 2015, Bassett’s mother and stepmother sent her

photographs of the condition of the house, including some damage

to the property.

     Bassett responded to Spafford by email on March 22, 2015.

She informed Spafford that he was in breach of the lease

agreement and owed “a minimum of $7,933” for unpaid rent and

incidentals, as well as additional charges for damage to the

property, which had not yet been assessed. Dkt. 89-3 at 3-4. She


                                   5
        Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 6 of 42



told Spafford that his “story about the alarm sounding, even if

true, isn’t grounds for breaking and entering” into the bedroom

closet. Id. at 3. Bassett informed Spafford that she would

accept $4,000 to settle his debt but would pursue legal action

if he refused her offer or did not respond within a week.

     Bassett first learned pornographic movies had been filmed

in her house on March 26, 2015. While in discussions with Jensen

about continuing the lease, Bassett received an email from an

address she did not recognize. She searched the name online and

discovered Jensen’s pseudonym, as well as her affiliation with

Mile High. To her distress, Bassett saw her own house in online

promotional materials.

     The next day, on March 27, 2020, Jensen emailed Bassett and

offered to “pay [Bassett] a sum of money . . . in exchange for a

signed release.” Dkt. 98-3 at 8. Jensen still did not disclose

that the house had been used to shoot pornographic films and

images, although Bassett now knew. Bassett refused the offer and

told Jensen to vacate the premises.

  IV.     Post-Lease Events

     In May 2015, Bassett returned home and “spent weeks”

repairing the damage to her property. Dkt. 98-3 at 9. Bassett

was nonetheless able to rent her house during the summer season

and “did not lose any rental income” in the summers of 2015,

2016, or 2017. Dkt. 89-4 at 8-9. She believes she lost income in


                                      6
       Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 7 of 42



the summer of 2018 because she “had to cancel [her] rental

website when [she] filed the lawsuit because of the bad

publicity.” Id. at 9.

       In the meantime, Bassett was “experiencing anxiety,

inability to sleep, [and] lack of concentration” in the wake of

these events. Dkt. 89-27 at 4. She became “paranoid” and

suffered from “sadness and anxiety [that was] deep, dark and

seemingly endless.” Dkt. 98-3 at 8. In September 2015, she began

to see a therapist. Her therapist, a licensed social worker,

diagnosed Bassett with Post-Traumatic Stress Disorder (“PTSD”),

although the diagnosis later shifted to “acute distress

disorder.” Dkt. 98-2 at 30, 35. In 2018 and 2019, Bassett was

prescribed medications for anxiety and depression.

  V.     Bassett’s Copyright Filings

       On September 30, 2016, a year and a half after learning

about the pornographic movies, Bassett filed three certificates

of registration with the United States Copyright Office under

the category of “Unpublished Collection.” The collections are

(1) “Bathroom 1 Drawing, et al.,” which comprises twenty-one

drawings, paintings, and photographs; (2) “Handsewn and Designed

Slipcover 2, et al.,” which comprises twenty-two works,

including handsewn slipcovers and pillows, wall hangings, and

collages; and (3) “Table 1 Hand-painted Top, et al.,” which




                                     7
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 8 of 42



comprises ten works, including painted tabletops, a fireplace,

and items of pottery. Dkt. 89-18 to 89-23.

     Bassett registered the copyrights because she “knew that

there was a possibility [she] would have to file a lawsuit.”

Dkt. 89-4 at 38. She had never sought registration before

because she “never had to sue anybody for using [her] artwork.”

Id. The works were “solely being used to add decorative touches

to [Bassett’s] personal home in a manner that [she] felt would

be warm and aesthetically pleasing.” Dkt. 89-17 at 5.

     At one point, Bassett had a website at LeahBassett.com, as

well as Facebook and Instagram pages, showing her artwork.

However, she took the pages down before filing the present suit

because she was fearful of Jensen “attacking [her] in some way

online.” Dkt. 89-4 at 63. She also had an Etsy page offering her

work for sale, which she closed before filing suit. Bassett

never sought to promote or sell any of the works in her

copyrights on these sites.

                     SUMMARY JUDGMENT STANDARD

     Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute exists where the evidence “is such that a reasonable

jury could resolve the point in the favor of the non-moving

party.” Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87


                                   8
       Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 9 of 42



(1st Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d

14, 23-24 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018).

       “The court must view the facts in the light most favorable

to the non-moving party and draw all reasonable inferences in

[its] favor.” Carlson v. Univ. of New Eng., 899 F.3d 36, 43 (1st

Cir. 2018). When parties cross-move for summary judgment, the

court must evaluate each motion “separately, drawing inferences

against each movant in turn.” Lawless v. Steward Health Care

Sys., LLC, 894 F.3d 9, 21 (1st Cir. 2018) (quoting EEOC v.

Steamship Clerks Union, 48 F.3d 594, 603 n.8 (1st Cir. 1995)).

               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

  I.     Copyright Claims

       Defendants argue the Court may grant summary judgment on

Bassett’s copyright claim on several independent bases, namely:

(1) the registrations are invalid because the items were not

“unpublished” collections or do not qualify for copyright

protection; (2) the use of any validly copyrighted items is de

minimis; (3) any use is fair use; and (4) Bassett has stated no

recoverable damages. Jon Blitt also seeks dismissal in his

personal capacity.




                                     9
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 10 of 42



     A. Validity and Scope of Copyrights

     “[A] certificate of copyright registration constitutes

prima facie evidence of copyrightability and shifts the burden

to the defendant to demonstrate why the copyright is not valid.”

Soc'y of Holy Transfiguration Monastery, Inc. v. Gregory, 689

F.3d 29, 40 (1st Cir. 2012) (citation omitted).

     Defendants first argue that Bassett’s copyrighted works

were previously published on her website and/or online store,

rendering their registration as “unpublished collections”

invalid. See Gold Value Int’l Textile, Inc. v. Sanctuary

Clothing, LLC, 925 F.3d 1140, 1145-46 (9th Cir. 2019) (affirming

summary judgment based on invalidity of “unpublished collection”

of designs that had previously been sold).

     While Bassett admits she had a website and an Etsy store,

Defendants have put forth no evidence that any of the

copyrighted works appeared on those sites. Bassett flatly denies

that she ever “sought to sell, reproduce, license or otherwise

seek a profit from any of the 53 works that were included in

[the] 3 [copyright] applications.” Dkt. 98-3 ¶ 33. Defendants

are not entitled to summary judgment based on invalidity of

Bassett’s “unpublished collections.”

     Defendants next contend that the registrations are at least

partially invalid because many of the copyrighted works either

are not original or serve only a utilitarian purpose. See Feist


                                   10
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 11 of 42



Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 347 (1991)

(“[C]opyright protection may extend only to those components of

a work that are original to the author.”); Yankee Candle Co. v.

Bridgewater Candle Co., 259 F.3d 25, 34-35 (1st Cir. 2001)

(noting copyright protection does not extend to “an essentially

functional design choice”).

     “Courts assessing the applicability of the Copyright Act’s

protections to allegedly unique works frequently note that the

‘originality’ bar is set quite low.” Gregory, 689 F.3d at 47.

Most of the works in Bassett’s registrations are entitled to

copyright protection under this “light burden.” Id. (citation

omitted). The works titled as drawings, paintings, photographs,

wall hangings, collages, and pottery exceed the low originality

bar. The designs on the tabletops also qualify to the extent the

color and placement of the stenciled designs are original to

Bassett. See Star Athletica, L.L.C. v. Varsity Brands, Inc., 137

S. Ct. 1002, 1012 (2017) (“[A] feature of the design of a useful

article is eligible for copyright if, when identified and

imagined apart from the useful article, it would qualify as a

pictorial, graphic, or sculptural work either on its own or when

fixed in some other tangible medium.”)

     While the functionalist elements of the fireplace are not

copyrightable, the aesthetic design choices are. Defendants

argue the fireplace is not “attributable” to Bassett because her


                                   11
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 12 of 42



father testified that a former boyfriend designed it, not

Bassett. Bassett testified that she co-designed the fireplace

and submitted sketches of its design. Whether the fireplace is

attributable to Basset is a disputed issue of fact appropriate

for determination by a factfinder.

     Finally, the slipcovers and pillows do not surpass the low

originality bar. Those works were made from fabric not designed

by Bassett and their shapes were chosen for the functional

purpose of covering items of furniture also not designed by

Bassett. Those works are not entitled to copyright protection

and will not be considered in the Court’s further analysis.

     B. De Minimis Doctrine

     Defendants next argue that any use of Bassett’s validly

copyrighted works is de minimis and therefore falls outside the

scope of the Copyright Act’s protections. In the First Circuit,

“de minimis copying is best viewed not as a separate defense to

copyright infringement but rather as a statement regarding the

strength of the plaintiff’s proof of substantial similarity.”

Situation Mgmt. Sys., Inc. v. ASP. Consulting LLC, 560 F.3d 53,

59 (1st Cir. 2009).

     In a seminal case, the Second Circuit explained that where,

as here, copyrighted material is undisputedly featured in

another work, the question is “whether the admitted copying

occurred to an extent sufficient to constitute actionable


                                   12
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 13 of 42



copying, i.e., infringement.” Ringgold v. Black Entm’t

Television, Inc., 126 F.3d 70, 75 (2d Cir. 1997). A primary

factor in cases “involving visual works” is “the observability

of the copied work — the length of time the copied work is

observable in the allegedly infringing work and such factors as

focus, lighting, camera angles, and prominence.” Id.

     In Ringgold, a television show featured a poster of a

copyrighted artwork, called “Church Picnic,” in the background

of a scene. The Second Circuit described the work’s appearance:

     In the scene, at least a portion of the poster is shown a
     total of nine times. In some of those instances, the poster
     is at the center of the screen, although nothing in the
     dialogue, action, or camera work particularly calls the
     viewer’s attention to the poster. The nine sequences in
     which a portion of the poster is visible range in duration
     from 1.86 to 4.16 seconds. The aggregate duration of all
     nine sequences is 26.75 seconds.

Id. at 73.

     The court noted that, by regulation, even “background” uses

of copyrighted materials require payment of a license fee. Id.

at 77. (citing 7 C.F.R. § 253.8 (1996)). It found that “the

principal four-to-five-second segment in which almost all of the

poster is clearly visible, albeit in less than perfect focus,

reenforced [sic] by the briefer segments in which smaller

portions are visible, all totaling 26 to 27 seconds, are not de

minimis copying.” Id. The court also noted that “Church Picnic”

would be “recognizable as a painting, and with sufficient



                                   13
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 14 of 42



observable detail for the average lay observer to discern

African–Americans in Ringgold’s colorful, virtually two-

dimensional style.” Id. (citation omitted). Ringgold did not

create a bright-line rule requiring thematic relevance, as

Defendants have suggested.

     Defendants cite a series of post-Ringgold cases that

further defined the contours of the de minimis doctrine. See

Sandoval v. New Line Cinema Corp., 147 F.3d 215, 216, 218 (2d

Cir. 1998) (finding de minimis the appearance of copyrighted

photographs for a total of 35.6 seconds where, due to poor

lighting, great distance, and lack of focus, the photographs

were “not displayed with sufficient detail for the average lay

observer to identify even the subject matter of the photographs,

much less the style used in creating them”); Gottlieb Dev. LLC

v. Paramount Pictures Corp., 590 F. Supp. 2d 625, 630 (S.D.N.Y.

2008) (finding de minimis the appearance of copyrighted pinball

machine design in the background of a three-and-a-half-minute

scene where it appeared “for seconds at a time,” “always

partially obscured,” and no “character ever refer[red] to it”);

Gayle v. Home Box Office, Inc., 17-CV-5867 (JMF), 2018 WL

2059657, at *3 (S.D.N.Y. May 1, 2018) (finding de minimis the

two-to-three-second use of plaintiff’s graffiti in a television

show where it was “at best, shown in the background at an




                                   14
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 15 of 42



oblique angle and in low, uneven light” such that it was “next

to impossible to notice when viewing the episode in real time”).

     On the current record, the Court is unable to determine

whether Defendants’ use of Bassett’s copyrighted work is de

minimis. At hearing, Plaintiff’s counsel proposed several

sources to determine which works appeared in Defendants’ films

and to what extent, but none is sufficient for the Court to

determine whether Bassett can meet her burden of proof.

     The first is an affidavit by Stephanie Lahar analyzing the

appearance of Bassett’s works in a representative film, “My TS

Student.” Dkt. 98-4. However, the affidavit uses a numbering

system to identify each copyrighted work without a corresponding

key. It is impossible for the Court to determine whether the

works that were featured are ones that pass the originality bar.

Furthermore, the Court cannot determine the detail in which the

works are visible, a key component of the Ringgold analysis.

     Second, Bassett offers as exhibits screenshots from

Defendants’ films. Dkt. Nos. 98-6, 98-8, 98-10, 98-11, 98-12,

98-13, 98-14. In those screenshots, her works are “recognizable

as” decorative art and “with sufficient observable detail” to

see the content and style of the work. See Ringgold, 126 F.3d at

77. However, the Court is unable to determine the length of time

the works appear in that manner.




                                   15
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 16 of 42



     Another attached exhibit lists the works that appear in

each scene of various films. It too is insufficient because it

does not track how long or the detail in which each work

appears. Dkt. 98-3 at 18-25.

     Finally, Bassett points to her own affidavit filed with her

earlier motion for a preliminary injunction. Dkt. 62-1. Although

that affidavit provides the aggregate length of time that her

works are visible in a number of films, it fails to identify the

specific works and in what level of detail they appear.

     Thus, each source in the current record lacks critical

information that the Court would need to undertake a de minimis

analysis under Ringgold. The Court requires a document

describing which of Bassett’s copyrighted works appear in which

films, for how long, and in what level of detail. This analysis

should include representative screenshots. Because the de

minimis doctrine relates to an element of plaintiff’s claim,

Situation Mgmt. Sys., 560 F.3d at 59, Bassett bears the burden

of proof and must provide this analysis to the Court within 45

days if she intends to pursue her copyright claim.

     C. Fair Use

     Defendants next assert the affirmative defense of fair use,

on which they bear the burden of proof. See Gregory, 689 F.3d at

59. A court analyzing fair use considers four non-exhaustive

statutory factors:


                                   16
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 17 of 42



     1. The purpose and character of the use, including whether
        such use is of a commercial nature or is for nonprofit
        educational purposes;

     2. The nature of the copyrighted work;

     3. The amount and substantiality of the portion used in
        relation to the copyrighted work as a whole; and

     4. The effect of the use upon the potential market for or
        value of the copyrighted work.

17 U.S.C. § 107. The Court addresses each factor in turn.

          i.    Purpose and Character of Use

     The primary inquiry as to the purpose and character of an

infringing use is “whether and to what extent the new work is

‘transformative.’” Gregory, 689 F.3d at 59 (citation omitted). A

work is transformative if it “adds something new, with a further

purpose or different character, altering the first with new

expression, meaning, or message.” Id. (quoting Campbell v.

Acuff–Rose Music, Inc., 510 U.S. 569, 579 (1994)).

     Defendants do not argue that their use was transformative,

but rather stake their fair use claim on the “incidental” nature

of their use. The Ringgold court explicitly rejected an

“incidental use” argument, writing that it “could be said of

virtually all set decorations, thereby expanding fair use to

permit wholesale appropriation of copyrighted art for movies and

television.” 126 F.3d at 80. Instead, the Second Circuit found

that defendants’ use of “Church Picnic” was not transformative

where it was used for “decorative effect . . . precisely as a


                                   17
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 18 of 42



poster purchaser would use it to decorate a home.” Id. at 79.

Similarly, here, Bassett’s works were featured in Mile High

films as decorative elements, precisely how Bassett used them in

her home. Furthermore, the use here was “of a commercial

nature,” which weighs against fair use in the first factor. See

17 U.S.C. § 107.

     The first factor of purpose and character weighs in

Bassett’s favor.

          ii.   Nature of Copyrighted Work

     The nature of the copyrighted work has two aspects: “first,

the extent to which it is a creative work enjoying broader

copyright protection as opposed to a factual work requiring

broader dissemination and second, whether it is unpublished, in

which case the right of first publication is implicated.” Núñez

v. Caribbean Int’l News Corp., 235 F.3d 18, 23 (1st Cir. 2000)

(citations omitted).

     The first aspect weighs in Bassett’s favor — her

copyrighted works are artistic rather than factual. The second

aspect weighs somewhat in Bassett’s favor. Bassett’s copyrights

are for “unpublished collections,” but she never intended to

sell her works, so Defendants did not usurp her opportunity to

publish. See Núñez, 235 F.3d at 24 (noting this factor weighs

less where copyrighted works are not “confidential or secret”).

On the whole, the second factor weighs in Bassett’s favor.


                                   18
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 19 of 42



          iii. Amount and Substantiality of Work Used

     The “amount and substantiality of the portion used in

relation to the copyrighted work as a whole” is a “pliable”

factor, not a “cold calculation[] of the percentage of a work

used versus unused.” Gregory, 689 F.3d at 62; see also

Fitzgerald v. CBS Broad., Inc., 491 F. Supp. 2d 177, 188 (D.

Mass. 2007) (“This factor weighs less when considering a

photograph — where all or most of the work often must be used in

order to preserve any meaning at all — than a work such as a

text or musical composition, where bits and pieces can be

excerpted without losing all value.”)

     Here, some of Bassett’s copyrighted works appear in full in

screenshots from Defendants’ films. This factor weighs in

Bassett’s favor.

          iv.   Effect on Potential Marked or Value of Work

     Where no market exists for a copyrighted work because the

copyright holder “[n]ever tried to sell” it, the fourth factor

favors fair use. See Núñez, 235 F.3d at 25. Market effect is

“the single most important element of fair use.” Gregory, 689

F.3d at 64 (quoting Harper & Row Publishers, Inc. v. Nation

Enters., 471 U.S. 539, 566 (1985)).

     The fourth factor favors Defendants. By her own testimony,

Bassett never intended to sell her copyrighted works.




                                   19
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 20 of 42



          v.      Fair Use Conclusion

     Three factors weigh in favor of Bassett and one factor —

albeit the “most important” one, Gregory, 689 F.3d at 64 —

weighs for Defendants. Balancing the factors, Defendants are not

entitled to summary judgment on fair use.

     D. Damages

     Defendants also argue that, even assuming Bassett can show

infringement, she has stated no recoverable damages.

     Under the Copyright Act, a plaintiff who proves

infringement may recover one of either (1) compensable damages

pursuant to 17 U.S.C. § 504(b) or (2) statutory damages pursuant

to 17 U.S.C. § 504(c). Bassett is not entitled to “statutory

damages” under 17 U.S.C. § 504(c) because she did not register

her copyrights prior to the infringement. See 17 U.S.C. § 412

(“[N]o award of statutory damages . . . shall be made for . . .

any infringement of copyright in an unpublished work commenced

before the effective date of its registration”).

     She may, however, be entitled to certain forms of

compensable damages. Compensable damages under 17 U.S.C.

§ 504(b) include “(1) actual damages, which consist of all

income and profits lost as a consequence of the infringement;

and (2) any nonduplicative profits earned by the defendant as a

consequence of the copyright infringement.” Bruce v. Weekly

World News, Inc., 310 F.3d 25, 28 (1st Cir. 2002).


                                   20
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 21 of 42



     One form of actual damages recoverable by a copyright

holder is a “reasonable fair market licensing fee[.]” Id. In her

summary judgment briefing, Bassett seeks a reasonable licensing

fee. Because all damages discovery was stayed in this case,

Bassett has not had the opportunity to develop the factual

record regarding what fee, if any, Defendants would have paid to

license her copyrighted materials. If the Court determines that

Defendants’ use of Bassett’s copyrighted work was greater than

de minimis, it will authorize further discovery on this issue.

     Bassett also seeks “profits . . . attributable to the

infringement,” which are recoverable as compensable damages

under 17 U.S.C. § 504(b) to the extent they are not duplicative

of actual damages. See Bruce, 310 F.3d at 28. The Court declines

to address this form of damages until it can discern which

films, if any, feature Bassett’s work in a capacity that is

greater than de minimis.

     E. Jon Blitt’s Individual Liability

     Jon Blitt argues he cannot be held liable for copyright

infringement in his personal capacity. The Copyright Act permits

vicarious liability of a corporate officer where, among other

cases, “the officer was the dominant influence in the

corporation, and determined the policies which resulted in the

infringement.” Marvin Music Co. v. BHC Ltd. P’ship, 830 F. Supp.

651, 654-55 (D. Mass. 1993).


                                   21
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 22 of 42



     Blitt’s role in Mile High Productions is a disputed issue

of fact. Blitt admits that he was helping to run Mile High

during the events in question while his father was ill. Bassett

asserts that Blitt developed the “Icon Male” and “Transsensual”

brands, which featured the films made at Bassett’s house. Joshua

Spafford told Blitt they were improperly shooting out of

Bassett’s home. Spafford also said Blitt “let[] [Jensen’s]

behaviour [] slide because she is a ‘golden cow’” who brought in

high profits for Mile High. Dkt. 98-2 at 27.

        The reasonable inference in Bassett’s favor is that Blitt

“determined the policies [at Mile High] which resulted in the

infringement” during the relevant period.

  II.    Infliction of Emotional Distress

     Massachusetts law recognizes both intentional and negligent

infliction of emotional distress. To prevail on a claim of

intentional infliction of emotional distress (“IIED”), a

plaintiff must prove:

     (1) the defendant either intended to inflict emotional
     distress or knew or should have known that emotional
     distress was the likely result of [defendant’s] conduct;
     (2) that the conduct was “extreme and outrageous” and
     beyond all possible bounds of decency and was “utterly
     intolerable in a civilized community”; (3) that the
     defendant’s actions caused the plaintiff’s emotional
     distress and (4) that the plaintiff sustained severe
     emotional distress.

McGrath v. Town of Sandwich, 22 F. Supp. 3d 58, 70 (D. Mass.

2014) (citation omitted).


                                   22
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 23 of 42



     Defendants first contend that their conduct was not

“extreme and outrageous.” “[T]here is an issue for the jury if

reasonable people could differ on whether the conduct is

‘extreme and outrageous.’” Vittands v. Sudduth, 730 N.E.2d 325,

335 (Mass. Ct. App. 2000) (citation omitted). A reasonable juror

could find renting a residential home and then filming

commercial pornographic films over many months while housing

cast and crew members, all without the homeowner’s consent, to

be “beyond all possible bounds of decency.” McGrath, 22 F. Supp.

3d at 70. 2

     Defendants next argue that even if their conduct was

extreme and outrageous, it did not cause Bassett’s distress

because Bassett admitted that the stress of bringing this

lawsuit was “definitely a big part of [her] emotional distress.”

Dkt. 89-4 at 44. Although Bassett cannot recover for emotional

distress caused by this lawsuit, record evidence supports

Bassett’s position that Defendants’ conduct directly caused her

severe emotional distress. Bassett sought mental health

counseling in September 2015, long before she filed this suit.




     2 By contrast, Defendants’ post-lawsuit conduct of allegedly
refusing to take down infringing videos and labeling Bassett as
homophobic falls into the category of “insults, indignities,
threats, annoyances [or] petty oppressions” which cannot form
the basis of an IIED claim. See Roman v. Tr. of Tufts Coll., 964
N.E.2d 331, 341 (Mass, 2012) (citation omitted).


                                   23
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 24 of 42



     The element of intent presents the hardest inquiry.

Defendants’ intent was that Bassett never learn of their use of

her residence as a pornographic film set. Nonetheless, a

factfinder could reasonably conclude that Defendants recklessly

disregarded that they were likely to cause Bassett emotional

distress. See Nancy P. v. D'Amato, 517 N.E.2d 824, 827 (Mass.

1988) (noting in relation to an IIED claim by the mother and

brother of a child whom the defendant sexually abused that

although “[i]t was [Defendant’s] hope that they would never

learn of his misconduct[,] . . . it would be a question for the

trier of fact whether [Defendant] acted recklessly, indifferent

to the likely effect of his conduct on family members who would

be apt in time to learn of his outrageous conduct”). Here, there

is evidence in the record that Defendants knew that Bassett’s

family lived on the same private road as her property, were

warned that the local press might be aware of their activities,

and caused damage to Bassett’s property. A reasonable factfinder

could conclude that Defendants should have known Bassett was

“apt in time to learn of [their] outrageous conduct.” See id.

     The elements of a claim for negligent infliction of

emotional distress (“NIED”) are:

     (1) negligence; (2) emotional distress; (3) causation; (4)
     physical harm manifested by objective symptomatology; and
     (5) that a reasonable person would have suffered emotional
     distress under the circumstances of the case.



                                   24
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 25 of 42



Opalenik v. LaBrie, 945 F. Supp. 2d 168, 196 (D. Mass. 2013)

(quoting Sullivan v. Bos. Gas Co., 605 N.E.2d 805, 807 (Mass.

1993)).

     As to NIED, Defendants contest only the element of

“physical harm manifested by objective symptomatology.” Under

Massachusetts law, for a plaintiff to survive summary judgment

on the physical harm requirement, she “must corroborate [her]

mental distress claims with enough objective evidence of harm to

convince a judge that [her] claims present a sufficient

likelihood of genuineness to go to trial.” Sullivan, 605 N.E.2d.

at 810. The testimony from Bassett’s therapist that Bassett

frequently felt ill and was unable to sleep as a result of these

events — leading to diagnoses of anxiety and acute distress

disorder — meets that threshold. See id. (favorably citing case

where “headaches, insomnia, loss of appetite and muscle tension

for several months” was sufficient).

  III. Interference with Contractual Relations

     Under Massachusetts law, a plaintiff claiming tortious

interference with contractual relations must establish that (1)

she “had a contract with a third party,” (2) “which the

defendant knowingly induced the third party to break,” (3) the

interference “was improper in motive or means,” and (4) the

interference caused the plaintiff harm. Sindi v. El-Moslimany,




                                   25
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 26 of 42



896 F.3d 1, 23 (1st Cir. 2018) (quoting Abramian v. Pres. &

Fellows of Harvard Coll., 731 N.E.2d 1075, 1088 (Mass. 2000)).

     A reasonable factfinder could conclude that Defendants

induced Spafford to break his contract with Bassett when Jensen,

as an agent of Mile High and Blitt, persuaded or coerced

Spafford to allow commercial filming on the property, to house

cast and crew members, and to sublet the residence to Jensen,

all in knowing violation of the lease agreement. Jensen employed

“improper means” when she threatened to fire Spafford if he did

not breach the lease agreement. See United Truck Leasing Corp.

v. Geltman, 551 N.E.2d 20, 24 (Mass. 1990) (listing “us[ing]

threats” as an example of “improper means”). Finally,

Defendants’ interference caused Bassett harm because Bassett

terminated the lease two months early in response to Spafford’s

breaches, losing rental income.

     Bassett also alleges that Defendants interfered with

prospective leases because Bassett has declined to seek winter

rentals since Defendants’ actions. A plaintiff claiming tortious

interference with prospective economic advantages must produce

“competent evidence of a specific business relationship, the

consummation of which was reasonably likely.” Sindi, 896 F.3d at

25. Here, Bassett concedes that no identifiable prospective

lessee has refused to rent her property because of Defendants’

conduct. Bassett’s decision not to seek renters during winter


                                   26
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 27 of 42



months does not involve a “specific business relationship” with

which Defendants interfered. See id. Defendants are entitled to

summary judgment on this portion of Bassett’s claim.

     Only Defendants’ interference with Bassett and Spafford’s

lease agreement survives their motion for summary judgment.

  IV.   Chapter 93A

     Chapter 93A provides a private cause of action to two

categories of plaintiffs. Section 9, on which Bassett relies in

her complaint, provides a private cause of action to “Any

person, other than a person entitled to bring action under

section eleven of this chapter, who has been injured by another

person’s use or employment of [unfair or deceptive acts or

practices in the conduct of any trade or commerce].” Mass. Gen.

Laws ch. 93A §§ 2, 9.

     Section 11 provides relief for “[a]ny person who engages in

the conduct of any trade or commerce” and suffers a loss of

money or property as a result of the use of unfair deceptive

acts or practices “by another person who engages in any trade or

commerce.” Mass. Gen. Laws ch. 93A § 11. “By their terms . . .

the two sections of chapter 93A that create private rights of

action are mutually exclusive.” Cont’l Ins. Co. v. Bahnan, 216

F.3d 150, 156 (1st Cir. 2000).

     Defendants argue Bassett cannot invoke § 9 because, in the

only commercial transaction to which she was a party in this


                                   27
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 28 of 42



case, she acted as a landlord and so was “engage[d] in the

conduct of [] trade or commerce.” See id. (“[S]ection 9 affords

no relief to persons engaged in trade or commerce”).

     However, certain landlord-tenant relationships are “of a

private nature, and in no way concern[] a trade or business” for

purposes of Chapter 93A. Billings v. Wilson, 493 N.E.2d 187, 188

(Mass. 1986). Significantly, courts have held that in certain

circumstances, renting a unit in an owner-occupied residence is

of a private nature. Compare id. (finding 93A did not apply to

landlord-tenant dispute “concerning the rental of a dwelling

unit in an owner-occupied two-family house, where the landlord

owns no other rental real property” and “his motivation — that

of mitigating the economic burden of supporting his home — is of

a personal rather than a business nature”) and Young v.

Patukonis, 506 N.E.2d 1164, 1168 (Mass. App. Ct. 1987) (finding

“owner-occupant of a three-family building, whose primary

objective is personal” was not subject to suit as someone

engaged in trade or commerce under 93A), with Bahnan, 216 F.3d

at 156 (holding landlord could not bring suit under § 9 where he

“rented out the subject property, [but] himself lived elsewhere,

. . . he applied for and received a business owner’s policy, and

in the process completed a commercial insurance application in

which he described his business as ‘apartments’”).




                                   28
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 29 of 42



     Bassett never owned any real estate besides the Martha’s

Vineyard home at issue and typically lived there when it was not

rented. The rentals were driven by “financial necessity due to

[her] still outstanding ‘construction’ mortgage, and the high

real estate taxes [and] property insurance” on Martha’s

Vineyard. Dkt 112-3 at 4. There is no evidence that Bassett

rented the home in a business context. The short-term rental of

her own home was a private transaction not “undertaken in the

ordinary course of a trade or business.” Billings, 493 N.E.2d at

188. Provided Bassett can meet the other requirements of Chapter

93A, like causation, she may proceed under § 9 as a “person . .

. who has been injured” by Defendant’s commercial practices. See

Mass. Gen. Laws ch. 93A § 9; Aspinall v. Philip Morris Co.,

Inc., 813 N.E.2d 476, 491 (Mass. 2004) (“[C]ausation is a

required element of a successful [Chapter] 93A claim.”)

      The alleged practice of shooting commercial pornographic

films in a leased home without the owner’s consent and in

violation of the lease falls within Chapter 93A’s broad

definition of an “unfair or deceptive practice.” See Walsh v.

TelTech Sys., Inc., 821 F.3d 155, 160 (1st Cir. 2016) (“Under

Chapter 93A, an act or practice is unfair if it falls within at

least the penumbra of some common-law, statutory, or other

established concept of unfairness; is immoral, unethical,

oppressive, or unscrupulous; and causes substantial injury to


                                   29
       Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 30 of 42



consumers” (cleaned up)); Aspinall, 813 N.E.2d at 486 (“A

practice is deceptive, for purposes of [Chapter] 93A, if it

could reasonably be found to have caused a person to act

differently from the way he or she otherwise would have acted”

(cleaned up)).

  V.       Civil Conspiracy

       In Massachusetts, a civil conspiracy requires (1) “a common

design or an agreement . . . between two or more persons to do a

wrongful act” and (2) “proof of some tortious act in furtherance

of the agreement.” Aetna Cas. Sur. Co. v. P & B Autobody, 43

F.3d 1546, 1564 (1st Cir. 1994). To establish civil conspiracy,

a plaintiff must provide “evidence that the defendants agreed

together” to commit an underlying tort. Gutierrez v. Mass. Bay

Transp. Auth., 772 N.E.2d 552, 568 (Mass. 2002). 3

       Viewing the evidence in Bassett’s favor, Jensen — as an

agent of Blitt and Mile High — and Spafford agreed to break the

lease agreement and to shoot commercial pornographic videos in

Bassett’s home without her consent, giving rise to viable tort

claims for interference with contractual relations and

infliction of emotional distress.




       3
       Massachusetts also recognizes a “very limited” form of
civil conspiracy where “it is the act of agreeing that
constitutes the wrong” such as “[c]ollusive behavior among
market competitors.” Snyder v. Collura, 812 F.3d 46, 52 (1st
Cir. 2016). It does not apply here.


                                     30
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 31 of 42



  VI.   Breach of Contract

     “To prevail on a claim for breach of contract, a plaintiff

must demonstrate that (1) there was an agreement between the

parties; (2) the agreement was supported by consideration; (3)

the plaintiff was ready, willing, and able to perform his or her

part of the contract; (4) the defendant committed a breach of

the contract; and (5) the plaintiff suffered harm as a result.”

Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24, 39 (Mass. 2016)

(numbering added).

     The first and most basic element is at issue here.

Defendants argue that Bassett’s breach of contract claim must

fail because they were not parties to her lease agreement with

Spafford, nor was Spafford acting as Defendants’ agent when he

signed the lease. The record is undisputed on both counts.

Although Defendants may be liable for interfering with the

contract between Spafford and Bassett, as discussed above, they

cannot be held directly liable for its breach.

  VII. Trespass

     The elements of trespass under Massachusetts law are “1)

plaintiff’s actual possession of the property at issue and 2) an

intentional and illegal entry by defendant.” Fed. Ins. Co. v.

Bos. Water & Sewer Comm’n, 583 F. Supp. 2d 225, 229 (D. Mass.

2008). Defendants argue Bassett’s trespass claim is barred by

the statute of limitations, which is three years “after the


                                   31
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 32 of 42



cause of action accrues.” Mass. Gen. Laws ch. 260, § 2A; Doherty

v. Admiral’s Flagship Condo. Tr., 951 N.E.2d 936, 940 (Mass. Ct.

App. 2011). Under the Massachusetts “discovery rule,” a cause of

action accrues “when an event or events have occurred that were

reasonably likely to put the plaintiff on notice that someone

may have caused her injury.” Bowen v. Eli Lilly Co., 557 N.E.2d

739, 741 (Mass. 1990).

     Bassett’s trespass claim is based on the allegation that

Spafford or another Mile High-affiliated party broke into her

master bedroom closet in order to disable the carbon monoxide

detector within. The locked closet was excluded from a tenant’s

authorized use in the lease agreement between Spafford and

Bassett. Dkt. 89-1 at 7. (“The Landlord reserves the right to

the exclusive use of locked storage areas in the closets,

basement and attic for storage of her personal property.”)

     Bassett knew that someone had forcibly opened the closet to

disable the alarm on March 15, 2015, when Spafford informed her

by email that he had done so. In her return email on March 22,

Bassett referred to this as “breaking and entering.” While

Bassett later learned that the trespass occurred in the midst of

filming, the cause of action accrued when she learned there had

been an “intentional and illegal entry,” not when she learned

why. See Federal Insurance, 583 F. Supp. 2d at 229.




                                   32
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 33 of 42



     Because the cause of action accrued more than three years

before Bassett filed suit on March 26, 2018, it is barred by the

statute of limitations. 4

  VIII.   Negligence

     Bassett’s common law negligence claim is also subject to a

three-year statute of limitations. Doherty, 951 N.E.2d at 940.

To fall within the statute of limitations, it must have accrued

no earlier than March 26, 2015.

     Bassett’s negligence claim is based on physical damage

caused by “the negligent actions of one or more of the persons

present on her premises while in the employ of the Mile High-

associated Defendants.” Dkt. 1 ¶ 51. The record reflects that

Bassett was aware of physical damage to her home at the latest

on March 20, 2015, when her mother and stepmother sent her

photos documenting damage. Bassett confirmed that she was aware

of damage to her home in her March 22, 2015 email to Spafford.

     Bassett contends that her negligence claim nonetheless had

not accrued because, at that time, she still did not know the

full extent of the damage or how it had been caused. “The

plaintiff need not know the full extent of the injury before the

statute [of limitations] starts to run.” Bowen, 557 N.E.2d at


     4 Even if Bassett’s trespass claim were based on the general
unauthorized entry of Jensen and Mile High-affiliated parties,
Bassett learned of that entry on March 16, 2015, when her mother
encountered “strangers” on the property.


                                   33
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 34 of 42



741. As of March 20, 2015, Bassett was “on notice that someone

may have caused her injury” so her negligence claim is barred by

the statute of limitations. See id.

  IX.   Civil Fraud

     To prove fraud in Massachusetts, a plaintiff must show

“that the defendant made a false representation of a material

fact with knowledge of its falsity for the purpose of inducing

the plaintiff to act thereon, and that the plaintiff relied upon

the representation as true and acted upon it to his damage.”

Barrett Assocs., Inc. v. Aronson, 190 N.E.2d 867, 868 (Mass.

1963) (citation omitted). Bassett argues she detrimentally

relied on Spafford’s false representations that her home would

be used only as a residence and that because the films shot in

her home are owned by Mile High, Defendants are liable.

     It is undisputed that when Spafford first signed the lease,

he intended to use it only as a residence, exactly as he

represented to Bassett. Spafford made no misrepresentations to

Bassett when she agreed to enter into the lease agreement.

Although Jensen arguably misrepresented her intentions in

seeking to take over the lease from Spafford in March 2015,

Bassett declined to extend the lease to Jensen and so did not

rely on that misrepresentation to her detriment. Even viewing

all the facts in Bassett’s favor, Defendants’ actions do not

meet the elements of fraud under Massachusetts law.


                                   34
       Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 35 of 42



  X.     Civil RICO

       To prevail on a civil RICO claim, a plaintiff must prove

four elements: “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity.” Giuliano v. Fulton, 399

F.3d 381, 386 (1st Cir. 2005) (citation omitted). The “predicate

acts” for racketeering activity are determined by reference to

the exhaustive list at 18 U.S.C. § 1961(1). Beck v. Prupis, 529

U.S. 494, 497 n.2 (2000). Here, Bassett alleges predicate acts

of “dealing in obscene matter,” “mail fraud [or] wire fraud,”

“retaliating against a witness, victim, or informant,” and/or

“criminal infringement of a copyright.” Dkt. 98 at 24-25.

       Bassett is unable to establish the last three of these four

predicate acts. Bassett provides no factual basis for the

predicate act of “mail fraud [or] wire fraud.” Bassett also

provides no factual basis for the predicate act of “retaliating

against a witness, victim, or informant.” The predicate act of

retaliation requires that someone “kill,” “caus[e] bodily

injury,” or “damage[] the tangible property” of the witness or

attempt to do one of those acts. 18 U.S.C. § 1513. None of that

occurred here.

       As to “criminal infringement of a copyright,” that

predicate act requires “willful infringement,” meaning a

defendant specifically intended to violate someone’s copyright,

rather than simply knew that he was making copies. See United


                                     35
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 36 of 42



States v. Liu, 731 F.3d 982, 989-90 (9th Cir. 2013). In

including this predicate act, “Congress did not intend to . . .

subject all multiple acts of intentional infringement to RICO

liability” and instead intended to target “counterfeiting and

piracy organizations.” CoStar Realty Info., Inc. v. Field, 612

F. Supp. 2d 660, 676 (D. Md. 2009) (citation omitted).

Defendants’ conduct, even if it proves to constitute civil

copyright infringement, does not rise to the level of criminal

infringement.

     Finally, Bassett asserts that Defendants have committed

predicate acts of “dealing in obscene matter,” which is a

predicate offense if it is “chargeable under State law and

punishable by imprisonment for more than one year,” 18 U.S.C.

§ 1961(1)(A), or would be indictable under federal criminal

statutes prohibiting the mailing, import, or production for sale

of “obscene, lewd, lascivious, or filthy . . . film[s],” 18

U.S.C. §§ 1461-65. On its face, one or more of the federal

statutes may apply to Defendants’ business, which distributes

adult pornographic films for sale, including through the mail.

Based on the Court’s review, these statutes are now rarely used

to prosecute cases involving adult pornography, but they are not

dead letter. See Alexander v. United States, 509 U.S. 544 (1993)

(considering forfeiture challenges related to prosecution of

“adult entertainment” business in Minnesota where obscenity


                                   36
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 37 of 42



statutes were prosecuted independently and served as predicate

for criminal RICO); Fort Wayne Books, Inc. v. Indiana, 489 U.S.

46 (1989) (upholding constitutionality of prosecution of adult

bookstores under state criminal RICO statute).

     Bassett’s claim nonetheless fails because the type of

injury she suffered from Defendants’ predicate acts was limited

in scope and time. In order to constitute a “pattern” of

racketeering, predicate acts must amount to or pose a threat of

continued criminal activity. See H.J. Inc. v. Nw. Bell Tel. Co.,

492 U.S. 229, 239 (1989). Continuity can be open- or closed-

ended. Id. at 237, 241. For “open-ended” continuity, a RICO

plaintiff must show “a realistic prospect of continuity over an

open-ended period yet to come.” Feinstein v. Resolution Tr.

Corp., 942 F.2d 34, 45 (1st Cir. 1991). For “closed-ended”

continuity, a plaintiff must show “a series of related

predicates extending over a substantial period of time.”

Giuliano v. Fulton, 399 F.3d 381, 387 (1st Cir. 2005) (quoting

H.J. Inc., 492 U.S. at 239). The First Circuit has “consistently

declined to find continuity where the RICO claim concerns a

single, narrow scheme targeting few victims.” Id. at 390.

     In addition, a civil RICO plaintiff must have been “injured

. . . by reason of” the predicate RICO acts. 18 U.S.C.

§ 1964(c). Pursuant to this section, a civil RICO plaintiff must

show both but-for and proximate causation. Anza v. Ideal Steel


                                   37
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 38 of 42



Supply Corp., 547 U.S. 451, 457 (2006). “When a court evaluates

a RICO claim for proximate causation, the central question it

must ask is whether the alleged violation led directly to the

plaintiff’s injuries.” Id. at 461.

     Bassett was arguably directly injured by Defendants’

predicate act of sending obscene films through the mail because

it compounded the reach of Defendants’ alleged civil copyright

infringement. But the injuries Bassett has standing to pursue

were the result of a “single, narrow scheme” targeting only one

victim within a closed timeframe. See Giuliano, 399 F.3d at 390.

     Defendants unequivocally assert they have removed from

distribution all films and photographs within their control that

were shot at Bassett’s house. Although Bassett previously

contended that she continued to find infringing videos and

images online, she does not maintain this claim in the

affidavits she submitted to the summary judgment record. And

even if other individuals continue to distribute Defendants’

films without authorization, there is no evidence such

unauthorized distribution was part of these Defendants’ scheme.

Finally, Bassett’s vague references to other homeowners or

copyright holders who suffered similar harm do not transform her

highly fact-specific injuries into a RICO scheme.




                                   38
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 39 of 42



  XI.   Defamation

     The four elements of a defamation claim under Massachusetts

law are:

     (1) that “[t]he defendant made a statement, concerning the
     plaintiff, to a third party”; (2) that the statement was
     defamatory such that it “could damage the plaintiff’s
     reputation in the community”; (3) that “[t]he defendant was
     at fault in making the statement”; and (4) that “[t]he
     statement either caused the plaintiff economic loss . . .
     or is actionable without proof of economic loss.”

Shay v. Walters, 702 F.3d 76, 81 (1st Cir. 2012) (quoting

Ravnikar v. Bogojavlensky, 782 N.E.2d 508, 510–11 (Mass. 2003)).

     Statements of pure opinion are constitutionally protected

and cannot be considered “defamatory” because “they are not

susceptible of being proved true or false.” Piccone v. Bartels,

785 F.3d 766, 771 (1st Cir. 2015). Even if an opinion implies a

provably false assertion of fact, that statement will not be

actionable if “it is plain that the speaker is expressing a

subjective view, an interpretation, a theory, conjecture, or

surmise, rather than claiming to be in possession of objectively

verifiable facts.” Riley v. Harr, 292 F.3d 282, 289 (1st Cir.

2002) (quoting Gray v. St. Martin’s Press, Inc., 221 F.3d 243,

248 (1st Cir. 2000)). A speaker is protected from defamation

liability if he “communicates the non-defamatory facts that

undergird his opinion.” Piccone, 785 F.2d at 771.

     Bassett’s defamation claim is based on statements in a

social media post by Jensen and a blog by a Mile High production


                                   39
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 40 of 42



manager, William Gray aka “Billy Santoro.” 5 Jensen posted on

social media that she was “Fighting homophobic and transphobic

bullshit,” but made no direct reference to Bassett or this

lawsuit. Dkt. 89-25 at 6.

     Gray’s blog post explicitly discussed Bassett’s lawsuit and

described it as filed by “a viciously homophobic and transphobic

woman.” Dkt. 11 ¶ 65. This statement “express[es] a subjective

view, . . . rather than claiming to be in possession of

objectively verifiable facts.” See Riley, 292 F.3d at 289.

Gray’s assessment of Bassett’s character was based on her filing

this lawsuit. A reasonable reader would not infer that the

author possessed further information not accessible to others.

See Phantom Touring, Inc. v. Affiliated Publ’ns, 953 F.2d 724,

730-31 (1st Cir. 1992). Instead, the assertion that Bassett was

motivated by prejudice “reasonably could be understood only as

[Gray’s] personal conclusion about the information presented,

not as a statement of fact.” Id. at 730.

               BASSETT’S MOTION FOR SUMMARY JUDGMENT

     Bassett cross-moves for summary judgment on four counts:

copyright infringement, infliction of emotional distress,

Chapter 93A and civil conspiracy. In analyzing Bassett’s cross-




     5 Gray is a named co-defendant but has not filed an
appearance in this case.


                                   40
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 41 of 42



motion, the Court must view the evidence in the light most

favorable to Defendants. See Lawless, 894 F.3d at 21.

     Beginning with infliction of emotional distress (Count

VII), there remain disputed issues of fact on several elements

of Bassett’s IIED claim. A reasonable factfinder could decide

that Defendants should not have known Bassett was likely to

learn of their activities and suffer distress, as required to

meet the intent element. A reasonable factfinder could also

determine that Defendants’ actions were not so “utterly

intolerable in a civilized community” as to meet the extreme and

outrageous element. McGrath, 22 F. Supp. 3d at 70. Bassett did

not seek summary judgment as to NIED.

     Bassett’s viable claim for civil conspiracy (Count V)

relies on the facts underlying her tort claims for infliction of

emotional distress and interference with contractual relations.

In addition to the disputed issues of fact regarding IIED

discussed above, there remain disputed facts on the interference

claim, such as whether Jensen knew the terms of Spafford’s

lease, whether she threatened Spafford, and whether she was

acting as an agent of Jon Blitt and Mile High. Finally, there

are disputed issues as to whether Defendants’ acts were unfair

and deceptive and caused Bassett injury (Count IV).




                                   41
     Case 1:18-cv-10576-PBS Document 115 Filed 05/11/20 Page 42 of 42



     Because the Court requires further submissions from Bassett

to analyze the de minimis doctrine, it defers ruling on Count

IX, the copyright infringement claim.

                                  ORDER

     Defendants’ motion for summary judgment (Dkt. 86) is

ALLOWED as to Counts I (Breach of Contract), II (Trespass), III

(Negligence), VI (Civil Fraud), X (Civil RICO), and XI

(Defamation) and DENIED as to Counts IV (Chapter 93A), V (Civil

Conspiracy), VII (Infliction of Emotional and Mental Distress),

and VIII (Interference with Contractual Relations). Bassett’s

motion for partial summary judgment (Dkt. 99) is DENIED as to

Counts IV, V, and VII.

     The Court defers ruling on both parties’ motions as to the

copyright claim (Count IX) pending Bassett’s submission, within

45 days, of a spreadsheet or other analysis that describes

exactly how long each copyrighted work appears in each film,

with accompanying screenshots for each period of time. The stay

on damages discovery remains in place until the Court rules on

the copyright claim.



SO ORDERED.
                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                   42
